Title: To James Madison from Thomas Pleasants, Jr., 4 March 1791
From: Pleasants, Thomas, Jr.
To: Madison, James


Dear sir
Raleigh 4th March 1791.
I have before me your obliging favour of the 13th Ulto. Had I foreseen that procuring an accot of the annual amot of the exports from the U states, would have Caused so much trouble and difficulty at the Treasury department, it would not have been Requested by me.
Mr Thompson, upon his arival at Madeira, was informed that it was highly probable that Mr Pintard would Resign the Consulate; which gave Rise to his application to me, and of my letter of the 6h. Jany to you. But by a letter from him since of the 8h decr, enclosing Copies of the letters that he had adressed to you and Mr Jefferson; I find that his information was premature—and that disappointed in his Views at Madeira, he had turned his thoughts to Lisbon, or Cadiz, both of which places he says are Vacant.
I am uninformed in respect to the advantages that may be expected from the appointment, but without an emolument, or a Well established Merchantile Connexion with these States, I should Concieve it not worth his acceptance—not long after Mr Harison was appointed Consul to Cadiz, I saw his partner Colo Hooe, who told me that without a salary Mr Harison would not accept, and if not worth his acceptance, I Cannot see what Views Mr Thompson Can have. But he seems very anxious to obtain the appointment and he ought to know best. I however am glad that he hath made a direct application to you, as it will make any farther interference of mine unecessary, as I feel a Reluctance at troubling you with Matters of this kind.
I Could have wished that the Exegencies of the General Government, had not been such, as so soon to have made a Recourse to Excises or direct Taxation necessary—and in that View an assumption of the State debts seemed Impolitick. But what may be Called the Monied Interest—the speculators in the publick Securities, or, that set of Men, who in the language of Lord Chatham “live in Riot, and Luxury upon the plunder of the Ignorant—the Innocent—the helpless—upon that part of the Community that stand most in Need of and best deserves the Care and protection of the Legislature”—seem to have obtained too great an Influence in the General Government. And to support their Luxury, Idleness, and extravagance, the bulk of the people of the U states must be loaded and oppressed with Taxes—that will fall Very heavy upon the southern States—as the securities Chiefly Rest with the people in the great Trading Towns to the North.
I wonder that a Stamp-Tax has not been brought forward in preference to an Excise—I suppose it will be said that its name will Render it unpopular—which at this time Certainly Can have but little Weight—as it was the principle, and not the Nature of the Tax that was Combated, and which Made it obnoxious to the people of America. But however unpopular it may be in the Eastern & Northern states, it Cannot be more so than the Excise will be to the people of the southern States.

The National Bank seems to be the offspring of the same Set of Men, and Alike Calculated to promote their Interest at the expence of the people at large. With great Regard, I am yr obliged frd. & Mo. obt. Hble servt.
Thomas Pleasants jr
